DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “digital signal storage device” in claim7 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “digital signal storage device”) is modified by functional language (“for storing digital signals”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation “the same array” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “wherein the analog signal samples are stored by the digital signal storage device. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how the analog signal samples are stored by the digital signal storage device. For examination purposes, examiner has assumed that the digital signal samples are stored by the digital signal storage device.
Claim 12 recites the limitation “filter time-varying signals from the echo signals, thereby providing a first signal signature corresponding to the first time and a second signal signature corresponding to the second time” in line 7-8. It is unclear if the time varying signals are filtered or if the echo signals are filtered to remove/eliminate time-varying signals. For examination purposes, it has been interpreted to mean either. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swan et al. (US 20100160780 A1), hereinafter Swan.
Swan discloses an ultrasound system (at least fig. 1) adapted to perform therapy on the head of a subject (at least fig. 4 (100) and corresponding disclosure) comprising: 
An array of transducer elements (at least fig. 4 (10a/10b) and corresponding disclosure), configured to acoustically couple to the head of the subject (100) and adapted to transmit therapeutic ultrasonic energy (at least figs. 4 (110 or 112) and corresponding disclosure) toward a therapy site (at least fig. 6D (302) and corresponding disclosure) in the head of the subject (100).
A motion detecting transducer (at least fig. 4 (10a or 10b) and corresponding disclosure) configured to receive echo signals ([0014] which discloses transducer arrays provided for transmitting and receiving echo information) from the head of the subject (100) at a first time and a second time ([0031] which discloses successive or temporally different images); and 
A processor (at least fig. 1 (54) and corresponding disclosure) configured to analyze the echo signals received at the first and second times to determine whether transducer motion has occurred from the first time to the second time ([0033] which discloses movement of the headset (and thus the transducer) can cause global changes and the processor 54 performs image analysis of temporally different images received from transducer (10a/10b) to detect changes in global alignment. Examiner notes the echo signals are necessarily analyzed in the image analysis).

Regarding claim 2,
Swan discloses the elements of claim 1 as previously stated. Swan further discloses wherein the processor further comprises a motion detecting circuit configured to analyze the echo signals received at the first and second times by comparison or correlation (at least fig. 7 (84) and corresponding 

Regarding claim 3,
Swan discloses the elements of claim 2 as previously stated. Swan further discloses wherein the motion detecting transducer (10a/10b) further comprises an element of the same array adapted to transmit therapeutic ultrasonic energy (10a/10b). 

Regarding claim 4,
Swan discloses the elements of claim 3 as previously stated. Swan further discloses wherein the motion detecting transducer (10a/10b) comprises a plurality of transducer elements (at least fig. 4).

Regarding claim 5,
Swan discloses the elements of claim 2 as previously stated. Swan further discloses further comprising a storage device (at least fig. 1 (30) and corresponding disclosure) configured to store echo signals received by the motion detecting transducer ([0017] which discloses image processor for temporary storage. Examiner notes the images (and thus the echo signals) from the motion detecting transducer would be stored in the image processor).
	
	Regarding claim 9,
	Swan discloses the elements of claim 1 as previously stated. Swan further discloses further comprising a fundamental/harmonic signal separator (at least fig. 1 (22) and corresponding disclosure) configured to produce fundamental frequency signals from the echo signals received by the motion detecting transducer ([0016]). 
Regarding claim 10,
	Swan discloses the elements of claim 1 as previously stated. Swan further discloses further comprising a headset (at least fig. 2A (200) and corresponding disclosure) configured to maintain the array of transducer elements and the motion detecting transducer in acoustically coupled contact with the head of the subject ([0019])

Regarding claim 11,
Swan discloses the elements of claim 1 as previously stated. Swan further discloses wherien the motion detecting circuit is further configured to produce an alert in response to a determination that transducer motion has occurred ([0033] which discloses movement of the headset will result in a global change in correlation which can alert medical personnel to adjust the headset). 
	Regarding claim 12,
Swan discloses a system for monitoring the stability of a headset containing a therapy transducer and a motion detecting transducer on the head of a subject comprising: 
A processing unit (at least fig. 1 (14, 22, 24, 26, and 54) and corresponding disclosure)
Storage coupled to said processing unit for storing instructions that when executed by the processing unit cause the processing unit to:
Receive echo signals reflected from the head at a first time and a second time;
Filter time-varying signals from the echo signals (at least fig. 1 (22) and (26) and corresponding disclosure. [0016]-[0017] which discloses separating linear and non-linear (i.e. time-varying) signals and structural images are formed in the B-mode processor and thus the time-varying (i.e. motion) signals are filtered from the echo signals) , thereby providing a first signal signature corresponding to the first time and a second signal signature corresponding to the second time (Examiner notes the B-mode processor 
Analyze the first and second signal signatures to determine if transducer motion has occurred (([0033] which discloses movement of the headset (and thus the transducer) can cause global changes and the processor 54 performs image analysis of temporally different images (from transducers 10a/10b) to detect changes in global alignment. Examiner notes the signatures are necessarily analyzed in the image analysis since the B-mode processor feeds into the processor 54). 

Regarding claim 13,
Swan discloses the elements of claim 12 as previously stated. Swan further discloses wherein the processor further comprises a motion detecting circuit configured to analyze the echo signals received at the first and second times by comparison or correlation (at least fig. 7 (84) and corresponding disclosure and [0033] which discloses image comparison and a global change in correlation is used to determine movement of the headset).

Regarding claim 14,
Swan discloses the elements of claim 13 as previously stated. Swan further discloses wherien execution of the stored instructions further causes the processing unit to receive echo signals during ultrasound therapy ([0028] which discloses transmission imaging which is transmitting ultrasound (i.e. therapy) from one transducer array while receiving the remaining ultrasonic energy at the other array).

Regarding claim 15,
Swan disclose the elements of claim 13 as previously stated. Swan further discloses wherien execution of the stored instructions further cause the processing unit to issue an alert if analyzing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Haider et al. (US 20100152587 A1), hereinafter Haider .
Regarding claim 6,
Swan teaches the elements of claim 5 as previously stated. Swan fails to explicitly teach further comprising a sampling circuit configured to produce analog signal samples of the echo signals receive by the motion detecting transducer.
Haider, in a similar field of endeavor involving ultrasonic imaging, teaches a sampling circuit (at least fig. 6 (76) and corresponding disclosure) configured to produce analog signal samples of the echo signals received by a transducer ([0034] which discloses the sampling circuit 76 receives waveform data and is an analog storage device. Examiner notes the sampling circuit would necessarily produce an analog signal sample in order to store the analog signals),

It would have been obvious to a person having ordinary skill in the art to have modified the system of Swan to include a sampling circuit as taught by Haider in order to process and store the received signals accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Blalock (US 20140276075 A1).
Regarding claim 7,
Swan teaches the elements of claim 5 as previously stated. Swan fails to explicitly teach wherein the storage device further comprises a digital signal storage device.
Blalock, in a similar field of endeavor involving ultrasonic imaging, teaches a digital signal storage device (at least fig. 1 (166)) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Swan to include a digital signal storage device as taught by Blalock in order to store processed ultrasonic signals accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143)

Regarding claim 8,
Swan, as modified, teaches the elements of claim 8 as previously stated. Swan, as currently modified fails to explicitly teach a sampling circuit configured to produce digital signal samples.

Wherein the digital signal samples are stored by the digital signal storage device (166). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system to include a sampling circuit as taught by Blalock in order to process the received signals accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                         

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793